In an action on a promissory note, defendants appeal from an order of the Supreme Court, Westchester County, entered December 19, 1974, which denied their motion for a change of venue, without prejudice to a renewal thereof in Sullivan County pursuant to CPLR 511 (subd [b]). Order affirmed, with $50 costs and disbursements (Ludlow Valve Mfg. Co. v S. S. Silberblatt, Inc., 14 AD2d 291; Chuttick v Collins, 20 AD2d 640; Meyers v New York State Div. of Housing & Community Renewal, 32 AD2d 818). Hopkins, Acting P. J., Martuscello, Damiani, Christ and Hawkins, JJ., concur.